—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered June 1, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 7 years to life, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People concede, reversal is required because the court improperly ruled that the prosecutor could question defendant about unrelated pending criminal charges (see, People v Betts, 70 NY2d 289, 292-295). Contrary to the court’s ruling, this evidence was not admissible on the issue of intent. Accordingly, we remand the matter for a new trial. Concur—Wallach, J. P., Nardelli, Williams and Tom, JJ.